Citation Nr: 1020859	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 
1946.  He was awarded the Asiatic-Pacific Campaign Medal with 
one star and a Philippine Liberation Ribbon with two stars 
for his combat service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Waco, Texas, Regional Office (RO) which denied service 
connection for hearing loss.  In April 2010, the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  At the hearing, the Board granted 
advancement on the docket on its own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that service connection for chronic 
bilateral hearing loss disability is warranted as the claimed 
disorder was caused by his inservice combat-related noise 
exposure.  At the April 2010 hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified that he had 
served in a naval gun crew aboard merchant ships during World 
War II.  He was exposed to deck gun fire and other 
combat-related noise while serving in the South Pacific.  

The report of an August 2007 VA examination for compensation 
purposes conveys that the Veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  The 
audiological examiner opined that she "cannot resolve this 
issue in terms of the patient's claim for bilateral service 
connection for hearing loss as the result of acoustic trauma 
without resorting to mere speculation."  
The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In reviewing a similar factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that:  

The phrase "without resort to 
speculation" should reflect the 
limitations of knowledge in the medical 
community at large and not those of a 
particular examiner.  Jones v. Shinseki, 
23 Vet. App.  382, 390 (2010)

Therefore, the Board finds that further VA evaluation would 
be helpful in resolving the issues raised by the instant 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic sensorineural 
hearing loss disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic sensorineural hearing loss 
disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice combat-related and 
other shipboard noise exposure; or 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for chronic bilateral hearing 
loss disability with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case. 
The Veteran should be given the 
opportunity to respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 

	(CONTINUED ON NEXT PAGE)


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

